DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/17/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it does not include a copy of the translation if a written English-language translation of a non-English-language document (i.e. cited Non-Patent Literature of European Search Report) as required per MPEP §1.98(a)(3)(ii).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the methods as claimed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11 and 15 are objected to because of the following informalities:
Regarding claim 11, it appears that the claim is an independent claim; therefore, such claimed language of “….., according to Claim 1” is improper.
Regarding claim 15, it appears that the claim is an independent claim; therefore, such claimed language of “….., according to Claim 12” is improper.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear and not readily understood and how and in what manner the presence of the tool is determined inside the tool position region and/or the tool position of the tool on the basis of the captured reception signal strength values and the received transmitter information for taking the attenuation into account.  The claim recites abstract variables and a result, without specifically providing any specific concrete limitation as to how to combine the variables to produce the result claimed.
Regarding claim 10, the term “a higher degree” is a relative term which renders the claim indefinite.  The term “a higher degree” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Also, regarding claim 10, the term “a lower degree” is a relative term which renders the claim indefinite.  The term “a higher degree” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Other claims are also rejected based on their dependency of the defected parent claims.

Allowable Subject Matter
Claims 1-10 are allowed over prior art.  However, 35 USC 112(b) rejection must be overcome.
Claims 11-15 are allowed.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,122,389 discloses a system and method for determining location information based on a reference profile for a reference device, and a system and method for determining the reference profile.  The system may determine the reference locator with respect to the reference device based on a plurality of samples obtained with respect to communications between the reference device and an object device.  An adapter locator may be determined for the reference locator for samples obtained with respect to communications between a test device and object.
US 2016/0056525 discloses a radio antenna alignment tool for aligning a first antenna with respect to at least a second antenna.  The tool comprises a sensor unit disposed in connection to the first antenna comprising means to determine a present direction of the first antenna.  The radio antenna alignment tool further comprises guiding means adapted to receive, on a first input port, the present direction of the first directive antenna from the sensor unit.  The guiding means is further arranged to indicate to a user at least one of: the present direction of the first directive antenna, the location of the second antenna, and a preferred direction of the first directive antenna, where said preferred direction of the first directive antenna is determined in order to maximize a signal quality metric for communication between the first directive antenna and at least the second antenna.  The tool facilitates the alignment of the first directive radio antenna without the user having direct visual contact with the far end antenna.
US 2014/0350793 discloses a method for the position determination of objects by means of communication signals, in which a transceiver capable of wireless communication transmits communication signals, the transceiver being capable of simultaneous transmission and reception, and wherein the communication signals are at least partially reflected as reflection signals on at least one object in a signal propagation zone and the transceiver receives the reflection signals.  The method is characterized in that phase information of the reflection signals or communication signals are determined.  The invention further relates to a corresponding device and to a use of the device.
US 9,466,198 discloses a power distribution box includes a power input configured to receive power from an external power source, an alternating current (AC) output electrically coupled to the power input, a power-line adapter and a gateway device.  The power-line adapter is coupled to the power input and configured to receive power via the power input and communicate with an external network.  The gateway device is coupled to the power-line adapter and is configured to communicate with the external network.  The gateway device includes a wireless network module configured to communicate with at least one power tool device in a wireless network, and a translation controller configured to enable communications between the wireless network module and the external network through the power-line adapter.
US 10,285,003 discloses a power distribution box and method of communicating via the power distribution box.  A power input in the power distribution box is coupled to a power output to provide power to external devices.  A gateway device supported by the housing of the power distribution box includes a wireless network module for communicating with power tools and a cellular module for communicating via a cellular network with a power tool monitoring system.  The gateway may be removable from the power distribution box.  A translation controller in the gateway enables communication between the wireless network module and the external network using the cellular module.  The translation controller translates messages between the power tools and external network.  The messages may include location data or operational data associated with the power tool.
JP 2019138785 discloses a site management system that can rapidly and accurately grasp the positions of workers or machines in a construction site by a method for communication appropriate to the construction site and also takes care of the health and safety of workers.  The site management system has a plurality of receiver antennas in a room to receive electric waves from wireless tags, analyzes the electric waves from the wireless tags received by the receiver antennas, and detects the positions of the wireless tags on the basis of a reference azimuth by the AoA (arrival angle method) of electric waves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646